DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the bottom surface of the angular base (Claim 66), the side opening (Claim 66), the side opening is an opening in an annular wall of the plurality of annular walls (Claim 69), and a solid support comprising a flat surface (Claim 75) must be shown or the features canceled from the claims. No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “701” has been used to designate both style and cap at distal end/ contrast agent (Fig. 7A).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 66-83 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 66 recites the limitation "the angular base" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the limitation will be read as “the base”. Claims 67-83 are rejected for the same reasons as claim 66 by virtue of dependency on claim 66. 

Claims 75 and 76 recite the limitation "a channel". It is unclear if “a channel” is the same, in addition to, or different from “the one or more channels” divulged in claim 66, from which claims 75 and 76 depend. For examination purposes, the limitation will be read as “a channel of the one or more channels”. Claims 76-79 are rejected for the same reasons as claim 75 by virtue of dependency on claim 75. Claims 77-79 are rejected for the same reasons as claim 76 by virtue of dependency on claim 76.
Claim 76 recites the limitation "a second magnetic resonance imaging (MRI)-visible style comprising a lumen comprising a contrast agent affixed at one end to the flat surface". It is unclear whether the second style, contrast agent, or both are affixed at one end to the flat surface. For examination purposes, the limitation will be interpreted as “a second magnetic resonance imaging (MRI)-visible style affixed at one end to the flat surface”. Claims 77-79 are rejected for the same reasons as claim 76 by virtue of dependency on claim 76.
Claim 77 recites the limitation "the geometric center".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the limitation will be read as “a geometric center”. Claims 78-79 are rejected for the same reasons as claim 77 by virtue of dependency on claim 77. 

Claim 83 recites the limitation "a plurality of flanges”. It is unclear if “a plurality of flanges” is the same or different than the flange divulged in claim 66. For examination purposes, the limitations will be read as “wherein the flange comprises a plurality of flanges”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 66-68, 70, 73, and 80-83 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Solar et al (US 2010/0162552).
Regarding claim 66, an invention relating to trajectory guides, Solar discloses (Figs. 1A-C) an adjustable targeting system (100), the system comprising: an adjustable turret comprising a distal end [i.e. distal tip off spherical end], a spherical end (112) and 

    PNG
    media_image1.png
    454
    472
    media_image1.png
    Greyscale

Regarding claim 67, Solar discloses the adjustable targeting system of claim 66. Solar further discloses wherein the side opening is exposed when the locking collar is fully engaged [i.e. not covered and capable of receiving primary medical device (Par. 0005)].
Regarding claim 68, Solar discloses the adjustable targeting system of claim 66. Solar further discloses wherein the side opening (B, see annotated figure above) is a slot that extends up from the bottom surface of the angular base [Note, the annotated figure above shows the opening extending from the bottom surface of the base].
Regarding claim 70, Solar discloses thee adjustable targeting system of claim 66. Solar further discloses wherein the insertable device is a catheter or an electrode (Par. 0037). Note, the insertable device is not positively recited, hence it is not considered part of the claimed invention and will be treated as functional language. 

Regarding claim 80, Solar discloses the adjustable targeting system of claim 66. Solar further discloses wherein the plurality of annular walls comprises external threading and the locking collar comprises compatible threading, wherein turning the locking collar a first direction compresses the spherical end to lock the adjustable turret and turning the locking collar a second direction decompresses the spherical end to allow for retargeting of the trajectory of the adjustable turret (Par. 0033-0034 & 0041).
Regarding claim 81, Solar discloses the adjustable targeting system of claim 80. Solar further discloses wherein turning the locking collar the first direction compresses the spherical end between the base [i.e. multiple portions of the spherical socket] and the locking collar to lock the adjustable turret in a desired trajectory (Par. 0031, 0033, 0041).
Regarding claim 82, Solar discloses the adjustable targeting system of claim 80. Solar further discloses wherein turning the locking collar the first direction compresses the spherical end between the plurality of annular walls [i.e. multiple portions of the spherical socket] of the socket to lock the adjustable turret in a desired trajectory (Par. 0031, 0033, 0041).
Regarding claim 83, Solar discloses the adjustable targeting system of claim 66. Solar further discloses wherein the base comprises a plurality of flanges (C, see annotated figure above) for affixing the base to the tissue surface of the subject (Par. 0032).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 71-72 are rejected under 35 U.S.C. 103 as being unpatentable over Solar as applied to claim 66 above, and further in view of Solar.
Regarding claims 71-72, Solar discloses the adjustable targeting system of claim 66. Solar fails to further discloses wherein the side opening is configured to allow the removal of an element of the adjustable targeting system without changing the position of the insertable device or an element connected to the insertable device; and wherein the removal of an element comprises removing the angular base.
In an alternate embodiment, Solar teaches a base (230) that includes a number of standoff features (234) that allows a user to perform certain procedures underneath the base and adjacent to the opening (242; Par. 0045); wherein the side opening is configured to allow the removal of an element of the adjustable targeting system without changing the position of the insertable device or an element connected to the insertable device; and wherein the removal of an element comprises removing the angular base (Par. 0048).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Solar to have wherein the side opening is configured to allow the removal of an element of the adjustable targeting .
Claim 74 is rejected under 35 U.S.C. 103 as being unpatentable over Solar as applied to claim 66 above, and further in view of Denny et al. (US 5,163,773).
Regarding claim 74, Solar discloses the adjustable targeting system of claim 73. Solar fails to further disclose wherein the annular walls are angled at 30° or less from a line perpendicular to the bottom of the angled base.
In the analogous art of ball-and-socket mechanisms, Denny teaches (Fig. 2) wherein annular walls (62, 64, 66, 68) of a base (14) are angled at 30° or less [i.e. 8° to 18°] from a line [i.e. axis of insert] perpendicular to the bottom of the angled base (52)(Col. 7, lines 3-28).
Thus, the manner of enhancing a particular device [adjustable targeting system] was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Denny. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art adjustable targeting system of Solar and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that the annular walls having an angle [i.e. other than zero] in Solar would allow for easier insertion of the ball into the socket. 
Claim 75 rejected under 35 U.S.C. 103 as being unpatentable over Solar as applied to claim 66 above, and further in view of Karmarkar et al. (US 2009/0118610).
Regarding claim 75, Solar discloses the adjustable targeting system of claim 66. Solar further discloses the primary medical device (160; Fig. 1B) that can be a probe (Par. 0037). However, Solar fails to disclose further comprising a trajectory guide, comprising: a solid support comprising a flat surface; and a magnetic resonance imaging (MRI)-visible style comprising a lumen comprising a contrast agent affixed at one end to the flat surface and dimensioned for insertion into a channel of the adjustable turret thereby allowing targeting of the channel by visualizing the trajectory of the inserted MRI-visible style.
In the same field of endeavor, which is trajectory guides, Karmarkar teaches (Figs. 1C, 2A, 10E) a trajectory guide, comprising: a solid support (20) comprising a flat surface (D, see annotated figure below); and a magnetic resonance imaging (MRI)-visible style (30 &34) comprising a lumen comprising a contrast agent (31; Par. 0010, 0070 0139 0171) affixed at one end to the flat surface (Par. 0101) and dimensioned for insertion into a channel (194) of an adjustable turret (15; Par. 0161) thereby allowing targeting of the channel by visualizing the trajectory of the inserted MRI-visible style (Abstact); 

    PNG
    media_image2.png
    150
    210
    media_image2.png
    Greyscale

.
Allowable Subject Matter
Claims 76-79 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  There is no art of record alone or in combination that teaches a second MRI-visible style comprising a lumen comprising a contrast agent affixed at one end to the flat surface and dimensioned for insertion into a channel of the adjustable turret.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         
/MELANIE R TYSON/Primary Examiner, Art Unit 3771